Title: 8th.
From: Adams, John Quincy
To: 


       I this day got through, my folio of Lord Coke, which has been hanging heavy upon me, these ten weeks. It contains a vast deal of Law learning; but heaped up in such an incoherent mass that I have derived very little benefit from it. Indeed I think it a very improper book to put into the hands of a student just entering upon the acquisition of the profession. I am perswaded I might have spent the Time which has been employ’d in reading this book, to much better advantage, and that a twelvemonth hence I could have read it in less time and with more profit: but if this be the case how much more laborious must the study have been, when this was the only elementary book of the profession. The addition of Wood’s Institutes and more especially of Blackstone’s commentaries, has been an inestimable advantage of the late students in the profession.
       In the afternoon I read a few pages in Blackstone and the contrast was like descending from a rugged, dangerous and almost inaccessible mountain, into a beautiful plain, where the unbounded prospect on every side presents the appearance of fertility. I read with more advantage than usual, as I was wholly alone in the office, all day. I spent the evening in my own room, uninterrupted by any intrusion. I proceed in the second volume of Gibbon, about fifty pages a day.
      